~ Case 2:

)7-cr-O0066-WFN ECF No. 369 filed 06/23/20 PagelD.3696 Page 1 of 9

rio owed Radi coun

CCID: tSuyda

Req. No. 04677-0085

So Kone County Deterchon Sevy C2s

Hoo W, Mallon tre,

Spokane, Wh 94260
Tune 21, Zoro Cose Noss 229° Cr op ob 4—WEN|

The Lonoralle Willicm. Fremm i 1) 2 Nielsen
Senior U.S, Distrist Court Tudge
U.S. Distne’ Court EDAWA, Spokane

Re: Letter accepting YSsPo nsilor | me for

Grimina\ conduc
Dear Judge Nielsen

This . letter te bp lnsorm Ahe Court that T
accept responartai 1X Vor my Crimmal Conduct
Ort July \2, 84e, patel le parhierp pe in tooth
tho. bombing of wh Plamnad Parend od Clinic at
Ze South Fines . Spokane, WH ee Lhe armed

 

 

 
as

| hoas-a doo isted ~ Coarse)
<j pretoaton of He Old Testament, regarding aborther,

Case 2/07-cr-00066-WEN ECF No. 369 filed 06/23/20 PagelD.3697 Page 2 of 9

robbery oF the OS. Bamk, located at 920F
East Spraque 5 Spokane, WA. Please Understand,
Tr accept responsibil, only, dor He crimnal acts
TT wos anvolwed) in speaking Solely for my self,

TD movie) to Northern tdaho tn 1944. Moout a
pear atLey, TC was introducel) ta.a neva radica |
Form of Clanctiomrk pa WOS 20Si\y Gexsvodad) lain
A We) Christo amd) iin ok Bible student acide
IAS inden d) welueneed) buy othe won omd) DP orailies ii:
we surround ina, aoa. As acesult, I became denply
pclacized om) lordar| We dulusional.so NO OZ Could
chk paw cto expose thot mu new found religion

dictorked inter

 

loanking ond ober Soristwcat Areas which I
Prevullan adopted),

& was not Lorcee!) to aloopt this new religion. Sciiels cee
inn choose do tcust those preaching tt vo thou throughly
researching i+ mse us being ond allowing
myselh to pe decewed. this was unusual and

highly eneharnedteestin: of me due to alwaus.

 

Letter Rceepting Re. 0 wacibstel 4) For Criminal Conduct

 
Case 2!97-cr-00066-WFN ECF No. 369 filed 06/23/20 PagelD.3698 Page 3 of 9

~

being Mu Ow" man not allowing muse ff fobe
holindly cy nor to misplace my loyalty which

clearly happened because Twas a Sool.

My Neus religion Was Sel¥= Serving taking
loible Wases out of comerct to Support a
_Nearston duamamd tng, ot hur folks adopt mu
loosction by Se of Nil QC? . Aes such, <
Violated their Gree worl Oma) book, their God
awn riakt +e Worship as then dasire buy m-
Bi shina ming Was the correct Lod U Ond) othors
_|should yield Lo it buy force ¢ a uF,
i ignored their FreedSm of choice to Lo\low ther
heart, mind ame) path Goo has for Theameg
essembiolly interterr no, vorth His purpose for
thom . disregarded) their personal opinions
and) Ves hak could have learned fom to
shaw me it was To tat stro ec Grom Sound~
Pirorem lo iblica | doctrine, ond) Correct undlur ~
Stamd ing Tomy OWA demise «

LT rer agiaie: pend he profound dif -
Cer ence between practice oFam errant

no

 

Letter Reece ping Responsibility For Criminal Conduet
Case 2

97-cr-O0066-WFN ECF No. 369 filed 06/23/20 PagelD.3699 Page 4 of 9

Horm of religion amd) He law oF the. Spirit ;

Through \oue, Faith, hope, abaa db COMpassion,

patie nee, forg (NE NESS nd) peace.

Farthermore ' m4 crominal ac-ks took. Awa.
the wictim's Security via Hhwir person, place,
property and) travel “thax is so precious omd)
price legs “E: human beings. This truly lal S
on m heart amd mind because being Qa victim.
muse fT should haug Knocon better than ta
Wichmize others false terments me Know ing

TT teok a military service oath to protect
lod) AeGend the lives of all Americans bak
instead Vietimized Hem, twhich Is disgraceful . |

 

However, over tHe wears, T started to mau

[in a di@erent directow being chatlonged ~ highle, =

respected wotell gant and, gifted spire | me, i—

Koordinator Chaplain Seett Bonham, Lik Connections

_ Spirrtual Guide Pastor Garland Dats, Dr,
{Ellen DeLlear Professor of Helorevs Study at tht

Denver Christan Seman ry come) Rabbi Stuart Levites
Ad \unct Professor at the Denver Christian Seminary.
JY

 

. : . as cyeT 2 » ‘ 4
Lethe. rr A ccephing Ke sponsibility For c TUM a\ Conduct

feachurs and) Quidas such as Like Connechons
Case

?:97-cr-00066-WFEN ECF No. 369 filed 06/23/20 PagelD.3700 Page 5of9

Over Messianic Studies. Now £ am Seundly Con-
Vince) Just Nov wrong LL wes belawina ox |,

Aid that led me to rahonal ize parte paring tn acts
&K Niolence of ovmed bani robbery and) arson
bombing in Spokowe Vallex Washington On

Suly 12, (90. L've learned to agree to disagree :

ae real lzed Years Q40 iF Mais Al enur Cone

El. wola howe tp accept responsibly Sor ma criminal
conduct. Tee Cos muselt me Rreedow amd) caused)
Urol d pain Onde suMlerrng to He wictims aud) mig Seumniby
I loz lieve tHe last 2g plus years has been fac punishment

Gor wrot Live dong. 1 dasaved) Whot TL recewed),

ZX also believe that words are cheap and 2 Kep+
Sey icomuteimanth Toeasa nel gihas al\ He chomges Ae
howe made. ac cept the dach LZ mau never See the
Night of das and) Rreedow ta also believe T
Ihave tried to in Serve muy sentence as honorable

fas possible, anh) iD 3 won the chamee DL can display

the. changed man hove loecoma.

TG hane used) muy Sima Lisel bo Chava « m
thought process Maile Serving o healthy $e do
-5

 

Le Near Recegting Responsibility Cor Grirccnal Conduct
Case 2

:97-cr-OOO66-WFN ECF No. 369 _ filed 06/23/20 PagelD.3701 Page 6 of 9

lenath. Fedoral Bureau of Prisons certainly
does cRur May, Proaqrarns Norchomge .

E also realized T would have to prow {o
CHOU. E. LIAS redeamalle Working diligently Le
rehaloilitade muyselt,

a Spank eight Yous ly ng \n nesiclousus.|
\reatmenh programs umrks, and) another Ryo
wears In Non-residentia| Oraaroms . Marne

of the Therapunic. programs T took helped me.

laddiess senaval problems Ldid not Known L

was soaring Kaw

LT took a lot of hestle enD at times
Clana erous eribicism from other iimetes be -
Cause TL choose to Sotlow ta rules ond not
ENA aAL wm harmfu| prison NICQS | ond) UN lav) =
Cul loanawior, ua wanted to Sane my Sen-
dence. as meaningful as LI could Qiwenr The
ennironment, So T sought out othur OF Gonos
toth poschue Mental attitudes that wanted
fo turn their lives Ground for the

c
Letter Kceepting Responsibility For Criminal Conduct

 

 
Case 2/97-cr-00066-WFN ECF No. 369 filed 06/23/20 PagelD.3702 Page 7 of 9

is

better. Tn numercus waus, © became a men-

tor bo othurs Sugg acting frau Pay suc Constructive

Proaramim sing and loe hawar thak undoulotab|

hu Coots fens ;

Goo Kneis te damag e TL haue Caus ef. and

toe rahe Haney ty do asa c hanged) Man 1S accept

lon and) all punished Imposed) Wpen Mme and)
not Angrn oC surprised) at what T hawt come
to daserve. LT alga Know ro Gormation is only
aood ak Lam Given a chamee to Show the chamaes
T heve made. Eithur war eel accept he punishment
imposed Ror the, Cawnaqe To haw caused) the
Victim s that wil | Never go away, T believe everyone
eserves a Sekond Chamee 0 show reLormastion ond)
Loam Prawing the positive Chama es ale made bor
iso allow mA victtms to maw on, Knowing Hat
Ichomat 1s Q ossible .

L wi\\ acceat cf m Creedam is domed Lor

im ond) vith Goo, T eolull continus to trust in

im to lead the Loa We and) Sociekey seos f+,

T

 

" Lether Recepting Ras ponsib ili y For Bom rol Condluct

encouraged other incarcerated men to follow in

 
Case

cecal ome

97-cr-O0066-WFN ECF No. 369 _ filed 06/23/20 PagelD.3703 Page 8 of 9

__™& think this js tha proper outlook to hawt,

| Seeing all tte Warm © created in mu past.

Accepting this like T have, nag alle we mu) heart
to Start heal ng Strength en ina, mu lationship

wth GOD ew Sreeing, muy mind to beter Muy
eC daily. this is Some thing thet should hana

 

ci Corned amd) if it did, L was csncerned IT would

Wot Knava how became é AUWas aaa.

| fon lona, aAo but nonor Knew the chance Would ; ‘ : :

For all concerned pale condemn m criminal.

Ioendusct ond) ASSUre you ,L Loi newer — eyneir

Io, or-think of daina, One lawless acts aga,

T have sean ond heard first hand +he neat
Struchye amd) harmful results codscal violent

. inge groups hane on people both. Tree onQ |

: ond, especially, aClar Septemo er Mt 2001 LJhuch

iA lingers Uh Yh , ming. L just hope Lor fhe

pportumit 4 Wwe out what's leG- of imu f@

 

 
 
   
   
  

re~estalol ishing Kamily hes \ weet “tad arand-
nal

drew while Liv ng at peace. Ls
people OS Ov lon) aloid ine ohne paring = preductue

_Tyrembber of soclehy. Vlease que me he Chance

to earn Yow Arust once again putting a\l T howe

_jlearned bho aood use. hal png others ,
3

Le (ex Aceepting Res ponsibit Ky For Crsminal Conduct

 

 
Case 2:97-cr-O0066-WFN ECF No. 369 filed 06/23/20 PagelD.3704 Page 9 of 9

sae

Sudag Wielsen rot dou, has Come. IT

prau mu acceptance of responsibalitt) fo ny
ciminal conduct, my daop remorse to the victims
r the harm L have caused) thom Muy Years ot

hab ilitation , amd) over 23 Years & incar ~
Coration eendence has Sound favor in your heart,
a Counted worthy in Your Wisdom grant
We

Lo second chancr at freedom. Thank, Uda.»

Respectfully sulomitted on
Sune 21, tozo, by ,
“Ronan. © Cation.
rian Edward Radigam.

“There ts a Way thet seems taht tea man
but ies end is the Wau) 4y deat.’ Proverbs 16: 25

q
Leiler Accepting Responsibilily Far Criminal Qndact

 

 
